FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30156

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00385-HZ

  v.
                                                 MEMORANDUM*
RASHAD Q. SANDERS,

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Rashad Q. Sanders appeals from the district court’s judgment and challenges

his guilty-plea conviction and 194-month sentence for transportation of a minor, in

violation of 18 U.S.C. § 2423(a); and two counts of sex trafficking of a minor, in

violation of 18 U.S.C. §§ 1591(a), 1591(b)(2), and 1594(a). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Sanders’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Sanders the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Sanders has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-30156